This appeal arises from an automobile accident wherein the plaintiff Linda Bagnato’s car was struck broadside by the defendants’ vehicle as the plaintiff Linda Bagnato made a left-hand turn across the highway on which the defendant driver was traveling. At the trial, the defendant driver testified that he was driving at 45 to 50 miles per hour and did not reduce his speed upon approaching the intersection.
The court’s charge included an instruction on Vehicle and Traffic Law § 1180 (e), which provides that "[t]he driver of every vehicle shall, consistent with the requirements of subdivision (a) of this section, drive at an appropriate reduced speed *714when approaching and crossing an intersection”. The court also instructed the jury that pursuant to Vehicle and Traffic Law § 1180 (a), which provides that "[n]o person shall drive a vehicle at a speed greater than is reasonable and prudent under the conditions and having regard to the actual and potential hazard then existing”.
The jury returned a verdict in favor of the defendants, finding, in response to an interrogatory, that the defendant driver was not negligent. The plaintiffs moved to set aside the verdict, arguing that the defendant driver’s admitted failure to reduce his speed constituted a violation of Vehicle and Traffic Law § 1180 (e) as a matter of law and, since the violation of a traffic statute constitutes negligence per se, the verdict must be set aside. The court granted the motion, holding that the defendant driver was negligent as a matter of law. A new trial was granted, because, in the opinion of the Supreme Court, the question of whether the defendant driver’s negligence was a proximate cause of the accident was a question of fact for the jury. We reverse.
Subdivision (e) of Vehicle and Traffic Law § 1180, when read in conjunction with subdivision (a), does not mandate that a driver reduce his or her speed at every intersection, but only when warranted by the conditions presented (see, Loebig v Larucci, 572 F2d 81). Thus, the defendant driver’s failure to reduce his speed did not violate the statute as a matter of law, and the question of whether the defendant driver was negligent was an issue of fact for the jury. We therefore reinstate the jury’s verdict in favor of the defendants. Kunzeman, J. P., Sullivan and O’Brien, JJ., concur.